DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luginbuhl et al. (USPAPN 2016/0323556) in view of Johnson et al. (USPAPN 2012/0002082).
Regarding claim 1, Luginbuhl discloses compressing an image via a second color mapping process to obtain a compressed image (see para [27] and fig 2B, converting an RGB image to a YUV image and compressing the Y component to obtain a Y’U’V’ image with a gamma corrected Y’).
However, Luginbuhl does not disclose color correcting an image via a first color mapping process to obtain a color corrected image (i.e., Luginbuhl does not disclose that the RGB image is color corrected prior to the conversion).
In a similar field of endeavor of obtaining a high dynamic range (HDR) color image, Johnson discloses color correcting an image via a first color mapping process to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Luginbuhl with Johnson, and convert a HDR RGB image into a YUV image, as disclosed by Luginbuhl, wherein bad pixels in the HDR RGB image are corrected prior to the conversion, as disclosed by Johnson, for the purpose of compensating for camera defects (see Johnson para [92]).
Regarding claim 2, Luginbuhl further disclose compressing the color corrected image via a grayscale mapping process (see para [27], compressing Y to Y’ in grayscale).
Regarding claim 3, Luginbuhl further discloses compressing a dynamic range of the color corrected image (see para [27], compressing the dynamic range of Y to obtain Y’).
	Regarding claim 4, Luginbuhl further discloses:
converting the color corrected image from a red-green-blue (RGB) color space to a luma-chroma color space (see rejection of claim 1, RGB to YUV); and
performing the grayscale mapping process on a luma component of the color corrected image in the luma-chroma color space (see rejection of claim 2, Y to Y’ in grayscale).
	Regarding claim 5, Luginbuhl further discloses compressing a value range of the luma component of the color corrected image (see rejection of claim 1, compressing Y to Y’).
claim 6, Luginbuhl further discloses reducing a bit width of the color corrected image (see para [28] and [29], quantization followed by an encoding algorithm).
Regarding claim 7, Luginbuhl and Johnson further disclose:
color correcting the image comprises performing the first color mapping process on the image based on a plurality of first color mapping parameters (see rejection of claim 1, bad pixel correction based on inherent correction parameters); and
compressing the color corrected image comprises performing the second color mapping process on the color corrected image based on a plurality of second color mapping parameters (see Luginbuhl para [27], inherent parameters for the opto-electric transfer function (OETF)).
Regarding claims 19 and 20, Luginbul and Johnson disclose everything claimed as applied above (see rejection of claim 1 and para [5], a computer).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luginbuhl and Johnson in view of Van Der Vleuten (USPAPN 2010/0231426).
 	Regarding claim 13, Luginbuhl further discloses reducing a bit width of the compressed image to a reduced bit width (see rejection of claim 6, quantization followed by an encoding algorithm).
	However, Luginbuhl and Johnson does not explicitly disclose truncating one or more least significant bits from the bit width of the compressed image.
	In a similar field of endeavor of video compression, Van Der Vleuten discloses truncating one or more least significant bits from the bit width of the compressed image 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Luginbuhl and Johnson with Van Der Vleuten, and perform quantization by truncating the least significant bit followed by a video compression algorithm, as disclosed by Van Der Vleuten, for the purpose of reducing bandwidth requirements while improving the reconstruction result (see Van Der Vleuten para [8]).
	Regarding claim 14, Luginbuhl, Johnson, and Van Der Vleuten disclose encoding the compressed image at the reduced bit width (see rejection of claims 1 and 13, quantization followed by the encoding algorithm).
Regarding claim 15, Luginbuhl further discloses decoding the compressed image (see para [31] and fig 2A and 2B, system 218 includes hardware similar to system 210, performing the inverse of the system 210, such as decoding, dequantization, decompressing, and deconverting).
Regarding claim 16, Luginbuhl further discloses: expanding the bit width of the compressed image via an inverse color mapping process to obtain an increased-bit-width image; and decompressing the increased-bit-width image during the inverse color mapping process to obtain a decompressed image (see rejection of claim 15, dequantization and decompressing).
Regarding claim 17, Luginbuhl further discloses wherein the inverse color mapping process is an inverse process of the second color mapping process (see rejection of claim 16, deconverting).
claim 18, Luginbuhl further discloses performing a gamma correction process on the decompressed image to adapt the decompressed image for presentation (see para [31], the decompressing is an inverse of the gamma correction).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Luginbuhl discloses everything claimed as applied above (see rejection of claim 7), however, does not disclose performing a joint optimization process to optimize the first color mapping parameters and the second color mapping parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668